DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 mentions “a vacuum chamber” and “an electrically grounded flange”.  However, claim 14 does not expressly claim these features such that it is not clear whether they are meant to be part of the claimed invention, or not.  In order to expedite examination, Examiner has assumed that the features are meant to be explicitly claimed as part of the claim and has examined accordingly.  Any claim not mentioned specifically, is rejected based on its dependency.
Clarification and/or correction is requested in all instances.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-12 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0306489 to Miyazaki in view of U.S. Patent Pub. No. 2004/0250764 to Nagano et al. and U.S. Patent Pub. No. 2016/0141599 to Takahashi et al.
With respect to claims 1-2 and 38:  Miyazaki discloses a plasma reactor system substantially as claimed and comprising:  a vacuum chamber (Fig. 1, 1); a plasma reactor (3) located inside the vacuum chamber; the plasma reactor being rotatable about a substantially horizontal and longitudinal axis; and the plasma reactor including an internally projecting structure (3b) configured to tumble workpiece material and transport the workpiece material in a longitudinal direction, wherein the structure includes a portion inwardly projecting from a curved surface of the plasma reaction in a radial direction substantially toward the horizontal and longitudinal axis.  Also see, esp., paras. 24 and 41.  The system further comprising a central electrode (2) located inside the plasma reactor along the longitudinal axis.  Note:  the plasma reactor is designed to be rotatable about the electrode, wherein the electrode is arranged along a substantially and horizontal axis.  Thus, it follows that the plasma reactor is rotatable about a substantially horizontal and longitudinal axis.  Also, see, e.g., paras. 18-27, 34-43 and 51-59.
However, while Miyazaki do disclose that the shape and number of the internally projecting structure is not limited, the disclosure fails to explicitly suggest a plurality of internally projecting structures configured to tumble workpiece material and transport the material in a longitudinal direction.
Nevertheless, the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, a plurality of internally projecting structures 3b as disclosed in Miyazaki would be expected to function similarly and no new or unexpected result would be produced.
Furthermore, Nagano et al. disclose the provision of a reactor including internally projecting structures configured to tumble workpiece material; and the structures including a portion inwardly 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided internally projecting structures configured to tumble workpiece material in Miyazaki; and the structures including a portion inwardly projecting from an inner surface of the reactor in a radial direction substantially toward a horizontal and longitudinal axis of the reactor, and a geometric line intersecting the internally projecting structures having a substantially spiral shape in order to pick up and transport  (i.e. tumble) workpiece material within the reactor as taught by Nagano et al.
However, Miyazaki fails to disclose a workpiece material inlet located adjacent a first end of the plasma reactor; and a workpiece material outlet located adjacent a second end of the reactor, the inlet and the outlet being spaced away from each other, such that the plasma reactor of modified Miyazaki including internally projecting structures is configured to tumble workpiece material in a longitudinal direction between the inlet and outlet.
Miyazaki further fails to disclose a workpiece material inlet located adjacent a first end of the plasma reactor; and a workpiece material outlet located adjacent an opposite end of the plasma reactor, wherein the plasma reactor is horizontally elongated between the ends and the workpiece material is horizontally moved from the workpiece material inlet while being tumbled in the plasma. 
Takahashi et al. teach provision of a workpiece material inlet (Fig. 1, 3) located adjacent a first end of a rotary reactor for processing particles; and a workpiece material outlet (4) located adjacent an opposite end of the rotary reactor, wherein the rotary reactor is horizontally elongated between the ends and the workpiece material is horizontally moved from the workpiece material inlet to the material 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a workpiece material inlet located adjacent a first end of the rotary reactor for processing particles; and a workpiece material outlet located adjacent an opposite end of the rotary reactor in modified Miyazaki, wherein the rotary reactor is horizontally elongated between the ends and the workpiece material is horizontally moved from the workpiece material inlet to the material outlet while being tumbled within the rotary reactor in order to perform continuous processing and thereby allowing mass –production as taught by Takahashi et al.
Examiner notes that Nagano et al. also discloses a workpiece material feed inlet (36) and a workpiece material outlet (connected to 32).
Regarding features related to the intended use of the claimed apparatus (including, desired processing steps, processing materials and article worked upon), incl. claim 38, Examiner notes that the courts have found the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault
With respect to claim 7, Additionally, Miyazaki discloses the plasma reactor being horizontally elongated between two ends; electrodes (1 and 2) located adjacent to the plasma reactor to create a plasma with the reactive gas; and a reactive gas inlet (3a) coupled to the plasma reactor and spaced away from the electrodes, wherein workpiece material is tumbled within the plasma.
With respect to claims 8-10, as stated above, the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claims 11 and 12 and the shape and configuration of the internally projecting structures/fins, Miyazaki teaches the fins may be shaped and dimensioned so that as the reactor is rotating the material is tumbled as claimed, wherein the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The courts have also ruled the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Nagano et al. and Takahashi et al. as applied to claims 1-2, 7-12 and 38 above and further in view of U.S. Patent Pub. No. 2013/0320274 to Walters et al. and U.S. Patent Pub. No. 2009/0288773 to Bolden, II et al.
Modified Miyazaki discloses the system substantially as claimed and as described above.  
Regarding the dimensions of the central electrode in Miyazaki, although it is shown to have an elongated shape wherein its length is significantly larger than its diameter, Miyazaki fails to disclose to explicitly disclose the central electrode being at least five times longer than its diameter.
Walters et al. however teach the counter-electrode should be shaped and positioned in relation to the central electrode to enable stable glow plasma to form substantially all along the central electrode in the treatment chamber (see, e.g., para. 137) and that the axial electrode may be replaced with electrodes of different size (see, e.g., para. 131).  Thus, it is clear that at the very least the size and shape of the central electrode is not only optimizable but also changeable based on preferred or desired processing parameters.
Additionally, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The courts have also ruled that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the central electrode in Miyazaki at least five times longitudinally longer than its diameter within the plasma reactor as an optimization if desired and/or necessary to provide enable stable glow plasma to form substantially all along the central electrode in the treatment chamber as taught by Walters et al.
Additionally, the central electrode appears to be a solid rod and will necessarily be conductive in order to function as electrode.  
However, modified Miyazaki fails to explicitly the conductive rod as solid metal.
First, Examiner notes that the courts have ruled that the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Additionally, Bolden, II et al. teach use of solid metal electrodes for the purpose of selecting a material of relatively high electrical conductivity and relatively high thermal conductivity in order to promote efficient heat transfer (see, e.g., para. 28).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the central electrode of modified Miyazaki as a solid conductive metal rod in order to provide a central electrode with relatively high electrical conductivity and relatively high thermal conductivity such that heat transfer is promoted as taught by  Bolden, II et al.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Nagano et al. and Takahashi et al. as applied to claims 1-2, 7-12 and 38 above and further in view of U.S. Patent Pub. No. 2013/0320274 to Walters et al.
In modified Miyazaki, as detailed above, a distal end of the central electrode may be spaced away from an end plate of the vacuum chamber which is adjacent the inlet.    
However, modified Miyazaki fails to explicitly disclose a radio frequency power source electrically connected to the central electrode.
In a similar apparatus, Walters et al. disclose provision of a radio frequency power source (see, e.g., para. 137) electrically connected to the central electrode for the purpose of providing power according to known principles.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a radio frequency power source in modified Miyazaki in .

Claims 20 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0306489 to Miyazaki in view of Walters.
With respect to claim 20:  Miyazaki discloses a plasma reactor system substantially as claimed and comprising:  a vacuum chamber (1) serving as a surrounding electrode (also see, e.g., para. 36); a plasma reactor (3) located inside the vacuum chamber, rotatable about a substantially horizontal axis; a central electrode (2) located inside the plasma reactor; at least one internally projecting fin rotating with the plasma reactor around the central electrode which is stationary; and a geometric line, intersecting innermost points along the at least one internally projecting fin, having a substantially spiral shape.  Note:  the plasma reactor is designed to be rotatable about the electrode, wherein the electrode is arranged along a substantially and horizontal axis.  Thus, it follows that the plasma reactor is rotatable about a substantially horizontal and longitudinal axis.  Also, see, e.g., paras. 18-27, 34-43 and 51-59.
However, Miyazaki fail to explicitly disclose a radio frequency power source connected to the central electrode and or to explicitly disclose the central electrode is at least five times longitudinally longer than its diameter within the vacuum chamber.
Regarding the radio frequency power source, in an similar processing system, Walters et al. teach use of a radio frequency power source or suitable and known source in order to create plasma therein (see, e.g., para. 137).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a radio frequency power source in Miyazaki as a suitable and known source for creating plasma as taught by Walters et al.
Regarding the central electrode in Miyazaki, although it is shown to have an elongated shape  wherein its length is significantly larger than its diameter, Miyazaki fails to disclose to explicitly disclose the central electrode being at least five times longer than its diameter.
Walters et al. however teach the counter-electrode should be shaped and positioned in relation to the central electrode to enable stable glow plasma to form substantially all along the central electrode in the treatment chamber (see, e.g., para. 137) and that the axial electrode may be replaced with electrodes of different size (see, e.g., para. 131).  Thus, it is clear that at the very least the size and shape of the central electrode is not only optimizable but also changeable based on preferred or desired processing parameters.
Additionally, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The courts have also ruled that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the central electrode in Miyazaki at least five times longitudinally longer than its diameter within the plasma reactor as an optimization if desired and/or necessary to provide enable stable glow plasma to form substantially all along the central electrode in the treatment chamber as taught by Walters et al.
Regarding features related to the intended use of the claimed apparatus (including, desired processing steps, processing materials and article worked upon), including claim 37, Examiner notes that In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claims 22, 24-26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Walters as applied to claims 20 and 37 and further in view of U.S. Patent Pub. No. 2004/0250764 to Nagano et al.
Modified Miyazaki disclose the system substantially as claimed and as described above.
With respect to claims 22, 24 and 35, while Miyazaki do disclose that the shape and number of the internally projecting structure is not limited, the disclosure fails to explicitly suggest the fin as detailed above includes multiple longitudinally and radially/circumferentially spaced apart fins.
Nevertheless, the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, a plurality of internally projecting structures 3b as disclosed in Miyazaki would be expected to function similarly and no new or unexpected result would be produced.
Furthermore, Nagano et al. disclose the provision of a reactor including internally projecting structures configured to tumble workpiece material; and the structures including a portion inwardly 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided internally projecting structures configured to tumble workpiece material in Miyazaki; and the structures including a portion inwardly projecting from an inner surface of the reactor in a radial direction substantially toward a horizontal and longitudinal axis of the reactor, and a geometric line intersecting the internally projecting structures having a substantially spiral shape in order to pick up and transport  (i.e. tumble) workpiece material within the reactor as taught by Nagano et al.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality of internally projecting structures in Miyazaki in order to provide the same function as a single internally projecting structure which is to tumble workpiece material and transport the material in a longitudinal direction in order to perform more reliable processing of the workpiece material.
With respect to claims 25 and 26, the shape and configuration of the internally projecting structures/fins, Miyazaki and Nagano et al., both teach fins may be shaped and dimensioned so that as the reactor is rotating the material is tumbled as claimed.  Additionally, Nagano et al. disclose an L-shape. The courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The courts have also ruled the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious 
Additionally respect to claim 35, Examiner notes that Nagano et al. also discloses a workpiece material feed inlet (36) and a workpiece material outlet (connected to 32) such that multiple spaced apart fins are located therebetween.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Miyazaki as applied to claims 20 and 37 above and further in view of U.S. Patent Pub. No. 2016/0141599 to Takahashi et al.
Modified Miyazaki discloses the system substantially as claimed and as described above and further comprising:  the plasma reactor being horizontally elongated between ends thereof; and a reactive gas inlet (3a) coupled to the plasma reactor at a location offset from the central electrode and material horizontally movable through the plasma reactor while being tumbled.
However, modified Miyazaki fails to disclose a workpiece material inlet located adjacent a first end of the plasma reactor; and a workpiece material outlet located adjacent an opposite end of the plasma reactor, wherein the plasma reactor is horizontally elongated between the ends and the workpiece material is horizontally moved from the workpiece material inlet while being tumbled in the plasma. 

Takahashi et al. teach provision of a workpiece material inlet (Fig. 1, 3) located adjacent a first end of a rotary reactor for processing particles; and a workpiece material outlet (4) located adjacent an opposite end of the rotary reactor, wherein the rotary reactor is horizontally elongated between the ends and the workpiece material is horizontally moved from the workpiece material inlet to the material outlet while being tumbled within the rotary reactor for the purpose of performing  continuous processing and thereby allowing mass–production (see, e.g., paras. 14, 34, 40, 52 and 56).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a workpiece material inlet located adjacent a first end of the rotary reactor for processing particles; and a workpiece material outlet located adjacent an opposite end of the rotary reactor modified Miyazaki, wherein the rotary reactor is horizontally elongated between the ends and the workpiece material is horizontally moved from the workpiece material inlet to the material outlet while being tumbled within the rotary reactor in order to perform continuous processing and thereby allowing mass –production as taught by Takahashi et al.
Regarding features related to the intended use of the claimed apparatus (including, desired processing steps, processing materials and article worked upon), Examiner notes that the courts have found the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Response to Arguments
Applicant's arguments filed 26 July 2021, with respect to the pending claims, have been fully considered but they are not persuasive or are moot based on the modified rejections presented above.
Once again, Applicant is invited to comment on the specific significance of “the central electrode is at least five times longitudinally longer than its diameter”, which is considered to be the optimization, not mere provision of an elongated central electrode, which is clearly disclosed in relied upon prior art.  For Examiner Applicant is invited to submit any unexpected results.  
In response to Applicant's argument that Takahashi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case, Examiner disagrees and notes that the Takahashi is in the field of Applicant’s endeavor at least because it is drawn to an apparatus for successfully processing (e.g. coating) particles, similar to the claimed invention.  Additionally, it is concerned with moving the particles through the apparatus, similar to the claimed invention.

Allowable Subject Matter
Claims 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art or record fails to teach or fairly suggest a plasma reactor system comprising, inter alia:  a plasma reactor rotatable about a substantially horizontal axis, a central electrode, a vacuum chamber which may be stationary, an electrically grounded flange electrically connected to the vacuum chamber to serve as an anode electrode surrounding the plasma reactor; and wherein the central electrode which may be stationary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
s 6 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The allowable subject matter is the same as the subject matter described above with respect to claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716